DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 16/677897 has claims 1-13 pending.  

Oath/Declaration
The Applicant’s oath/declaration received on November 8, 2019 has been reviewed and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Priority
Applicant did claim for foreign priority to Japanese Patent App. # JP2018-224196, filed on November 29, 2018. The effective filing date of this application is November 29, 2018.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statement dated November 8, 2019 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant Office action.


Drawings
The drawings, as received on November 8, 2019, are acceptable for examination purposes.

Specification
Specification objections have been made to [Page 1, Lines 27-29] for the following reasons: minor informalities.    
Page 1, Lines 27-29 – grammatical error
“According to an embodiment, an information processing terminal  has one or more control target applications installed within.”

Claim Objections
Claim objections have been made to claims 1, 2, 7, 11, 12, and 13 due to: minor informalities.    
Claim 1 – grammatical error 
“An information processing terminal has one or more control target applications installed within, the information processing terminal comprising: 
one or more control target applications; 
one or more processors configured to: 
transmit a notification for controlling the one or more control target applications;  
10execute the one or more control target applications to receive the notification; and 
control operation of the one or more control target applications based on the received notification.”
Claim 2 – grammatical error 
“	acquire, from an application server through a network, a new version of the one or more control target applications and update the one or more control target applications with the new version of the one or more control target applications;”
Claim 7 – grammatical error
“… transmit[[,]] a notification for stopping execution of the one or more control target applications to the one or more control target applications repeatedly in a second time zone, which is determined in advance.”
Claim 11 – grammatical error
“The information processing terminal of claim 1, wherein: 
the one or more control target applications include an application that, when executed, acquires reservation information from an information processing apparatus storing reservation information of a resource and displays the acquired reservation information; [[,]] and 
the one or more processors execute the application to display the reservation 25information in a foreground based on the received notification.”
Claim 12 – grammatical error 
“A resource reservation system comprising: 
an information processing apparatus that stores reservation information of a resource; and 
30an information processing terminal that acquires the reservation information from the information processing apparatus; 
the information processing apparatus including: 
a first processor to transmit the reservation information in response to a request from the information processing terminal; 
the information processing terminal including:  
35a control target application that, when executed, acquires the 58Client Ref. No. FN201902749reservation information from the information processing apparatus and displays the reservation information, the control target application being installed in the information processing terminal; and 
a second processor configured to:  
5transmit a notification for controlling the control target application;  
execute the control target application to receive the notification; and 
control operation of the control target application based on the received notification.”
Claim 13 – grammatical error 
“A method of controlling an application, performed by an information processing terminal installed with one or more control target applications, the method comprising: 
transmitting a notification for controlling the one or more control target applications;  
15executing the one or more control target applications to receive the notification; and 
control operation of the one or more control target application based on the received notification.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, and 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim do fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent claim 1 is recited below: 
“An information processing terminal, installed with one or more control target applications, comprising: 
one or more control target applications; 
one or more processors configured to: 
transmit a notification for controlling the one or more control target applications; and  
10execute the one or more control target applications to receive the notification and control operation of the one or more control target applications based on the received notification.”
The claims are reviewed under 2019 Patent Eligibility Guidelines (2019 PEG) on 35 U.S.C. 101. 
Step 1 – Is the claim directed to a statutory category (process, machine, article of manufacture, or composition of matter)?
Yes, Claim 1 is system or apparatus.
Step 2A, Prong One – Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the following:  
“ ... to receive the notification and control operation of the one or more control target applications based on the received notification”
The abstract idea in this claim is namely a mental process.
The limitations to receive the notification and control operation of the one or more control target applications based on the received notification, as drafted, represents a mental process that, under its broadest reasonable interpretation, covers limitations that are performed by a human mind. 
For sake of interpretation, receiving a notification can be construed as observing a visual stimuli indicating a notification.
For sake of interpretation, controlling operation of the one or more control target applications based on the received notification can be construed as mentally deciding an action or operation to enact upon one or more control target application based on an observed/received notification.
If a claim limitation, under its broadest reasonable interpretation, covers steps that can be performed by the human mind, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, Prong Two – Is the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. 
Upon examiner, claim 1 does recite an additional element –see highlighted (boldfaced, italicized below), which represent one or more additional elements(s): 
“An information processing terminal, installed with one or more control target applications, comprising: 
one or more control target applications; 
one or more processors configured to: 
transmit a notification for controlling the one or more control target applications; and  
10execute the one or more control target applications to receive the notification and control operation of the one or more control target applications based on the received notification.” 
The features above do not integrate into a practical application, for reasons listed below:
1) Features of information processing terminal with installed control target applications are generic. 
2) One or more processors are generic computing components.
3) The step to transmit a notification for controlling the one or more control target applications represents insignificant extrasolution activity.
4) The steps to execute the one or more control target applications is another generic execution step that does not integrate into practical. It is only insignificant extrasolution activity.
Accordingly, these one or more additional elements(s) do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Next, Examiner considered the limitations under Step 2B.
Step 2B – Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?
As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity to the judicial exception. 
Under the 2019 PEG, a conclusion that these combination of additional elements represent insignificant extra-solution activity, as reached in Step 2A should be re-evaluated in Step 2B. Here, the additional limitation(s) of transmitting a notification for controlling the one or more control target applications and executing the one or more target control target applications to receive the notification and control operation of the one or more control target applications based on the received notification are thus re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
Listed below are the limitations again: 
“	… 
transmit a notification for controlling the one or more control target applications; and  
10execute the one or more control target applications to receive the notification and control operation of the one or more control target applications based on the received notification.” 
The additional elements are evaluated to determine whether they amount to significantly more – see MPEP 2106.05, Section I, PART A, “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include”. 
The steps to transmit and execute, as claimed by Applicant, represents simply appending well-understood, routine, conventional (WURC) activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo. 
Evidence of this well-understood, routine, conventional activity can be found in a publication, as indicated by Berkheimer Memo – Option 3. 
Prior art of Nishiguchi et al. (Pub. No. US2012/0240112; hereinafter Nishiguchi) discloses a step to transmit a notification for controlling the one or more control target application [0056, 0058] – see citations about control application below: 
“The priority control VM 112 has a function of notifying the hypervisor 111 of priority information for each executable application, according to the executable applications in each of the VMs. The priority information indicates priorities of executable applications.” [0056]
“After the selection, the priority control VM extracts priority information of application from the selected pattern and notifies the hypervisor 111 of the extracted priority information” [0058]. 
Nishiguchi next discloses that a hypervisor can execute the one or more control target applications to receive the notification, e.g. “the hypervisor 111 updates the application under execution field of the VM1 of the application priority information table 114 to the application B. Subsequently, the hypervisor 111 selects the VM that executes the application having the highest priority information set among the application under executions in all the VMs” [0060], and control operation of the one or more control target applications [0184, 0223] based on the received notification [0056, 0058], e.g. “The hypervisor 111 acquires the VM ID of the notification source (step S2301). After the acquisition, the hypervisor 111 determines whether a foreground change been received (step S2302). If other than the foreground change been received (step S2302: NO), the hypervisor 111 proceeds to the operation at step S2304. If the foreground change been received (step S2302: YES), the hypervisor 111 notifies the priority information registrar 1713 of the foreground change (step S2303) and terminates the process of the application execution information manager 1712” [0223].
Therefore, this limitation does not amount to significantly more. The claimed subject matter is ineligible. 
Further amendment is required, in order to make the subject matter eligible.
Dependent claims 3-8 and 11 are further rejected as they fail to cure deficiencies in the abstract idea of the independent claims.
Listed next, is the dependent claim, its claim interpretations, and its assessment pertaining to whether it adds significantly more to the judicial exception established in the independent claim. 
For limitations of claim 3, the following is recited:
“ The information processing terminal of claim 1, wherein a control application installed in the information processing terminal configures the one or more processors to transmit the notification, and wherein the control application is resident application software, which operates in a background.”
The additional limitations can be interpreted as further attributes of a control application, being that it is installed in the information processing terminal to execute on a processor, and further that it is resident application software, which operates in a background. 
This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. Considering the claimed subject matter in claim 3, adding these features to the independent claim is equivalent to adding insignificant extra-solution activity to the judicial exception to the judicial exception - see MPEP 2106.05(g). 
Therefore, these limitations do not amount to significantly more.
For limitations of claim 4, the following is recited:
“The information processing terminal of claim 3, wherein the control application is a home application, which displays a home screen.”
The additional limitations can be interpreted as feature of the control application is a home application that is able to display a home screen. 
This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. Considering the claimed subject matter in claim 4, adding these features to the independent claim is equivalent to simply appending well-understood, routine, conventional (WURC) activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo. 
Evidence of this well-understood, routine, conventional activity can be found in a publication, as indicated by Berkheimer Memo – Option 3. 
Moore et al. (Pub. No. US2014/0013271; hereinafter Moore) teaches that the control application is a home application, which displays a home screen [0049; FIG 2, Elements 110, 210a, 10b, and 212], e.g. “In one method, he or she can invoke the "home" command to return to the homescreen, as indicated by arrows 310. From the homescreen, the user can then locate the appropriate icon, then access the application via the corresponding icon 212a, 212b, 212C. This process does require the user to spend time looking for the correct icon, which may not be readily visible; it may be located on a non-visible portion of the screen 200a or 200b, or the user may need to move to a different screen 200b or 200a to locate the icon, thus consuming device resources to simply locate an icon” [0049]. 
Therefore, these limitations do not amount to significantly more.
For limitations of claim 5, the following is recited:
“ The information processing terminal of claim 2, 35wherein the control application configures the one or more processors to 56Client Ref. No. FN201902749 transmit a notification for stopping execution of the one or more control target applications to the one or more control target applications, and update the one or more control target applications that are stopped.”
This can be interpreted as a control application performing a further notification to transmit a notification to stop control target applications, and then update control target applications that are stopped.
This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. Considering the claimed subject matter in claim 5, adding these features to the independent claim is equivalent to adding insignificant extra-solution activity to the judicial exception to the judicial exception - see MPEP 2106.05(g). 
Therefore, these limitations do not amount to significantly more.
For limitations of claim 6, the following is recited:
“The information processing terminal of claim 1, wherein the one or more processors are further configured to: 
store, in a memory, priority levels of a plurality of control target applications including the one or more control target applications; and 
transmit, to a particular control target application whose priority level is highest from 10among the plurality of control target applications, a notification indicating that a screen of the particular control target application is to be displayed in a foreground, and wherein the particular control target application configures the one or more processors to display the screen of the particular control target application more in the foreground than the rest of the plurality of control target applications.”
The additional limitations can be interpreted as an additional storing and transmitting steps.  
This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. Considering the claimed subject matter in claim 6, adding these features to the independent claim is equivalent to adding insignificant extrasolution activity to the judicial exception - see MPEP 2106.05(g). 
The limitations amount to nothing more than a populating step, with details about process objects. 
Therefore, these limitations do not amount to significantly more.
For limitations of claim 7, the following is recited:
“The information processing terminal of claim 6, wherein the one or more processors are further configured to: 
transmit, to the particular control target application whose priority level is highest, the notification indicating that the screen of the particular control target application is to be displayed in the foreground, repeatedly in a first time zone, which is determined in advance; and 
transmit, a notification for stopping execution of the one or more control target applications to the one or more control target applications repeatedly in a second time zone, which is determined in advance.”
The additional limitations can be interpreted as two additional transmitting steps. 
This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. Considering the claimed subject matter in claim 7, adding these features to the independent claim is equivalent to adding insignificant extrasolution activity to the judicial exception - see MPEP 2106.05(g). 
The limitations amount to nothing more than a populating step, with details about process objects. 
Therefore, these limitations do not amount to significantly more.
For limitations of claim 8, the following is recited:
“The information processing terminal of claim 6, wherein the one or more processors are further configured to: 
transmit, to each of one or more control target applications, an inquiry inquiring a priority level that each of the plurality of control target applications stores in advance, to 30acquire the priority level from each of the one or more control target applications; and 
transmit, to the particular control target application whose priority level is highest, the notification indicating that the screen of the particular control target application is to be displayed in the foreground.”
The additional limitations can be interpreted as two additional transmitting steps. 
This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. Considering the claimed subject matter in claim 7, adding these features to the independent claim is equivalent to adding insignificant extrasolution activity to the judicial exception - see MPEP 2106.05(g). 
The limitations amount to nothing more than a populating step, with details about process objects. 
Therefore, these limitations do not amount to significantly more.
For limitations of claim 11, the following is recited:
“The information processing terminal of claim 1, wherein 
the one or more control target applications include an application that, when executed, acquires reservation information from an information processing apparatus storing reservation information of a resource and displays the acquired reservation information, and 
the one or more processors execute the application to display the reservation 25information in a foreground based on the received notification.”
The additional limitations can be interpreted as feature of the control application is a home application that is able to display a home screen. 
This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. Considering the claimed subject matter in claim 11, adding these features to the independent claim is equivalent to simply appending well-understood, routine, conventional (WURC) activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo. 
Evidence of this well-understood, routine, conventional activity can be found in a publication, as indicated by Berkheimer Memo – Option 3. 
Peshkar et al. (Pub. No. US2018/0061361 filed on December 1, 2016; hereinafter Peshkar) teaches that the one or more control target applications include an application that, when executed, acquires reservation information, e.g. “a participant may schedule a meeting at 10.00 am in a particular meeting room” [0014], from an information processing apparatus storing reservation information of a resource, e.g. “the meeting management service may store data associated with a meeting 115 in a data store directly or through a database server” [0028] and displays the acquired reservation information - see [Claims 2 and 4 of Peshkar]. 
Citations are below: 
“The method of claim 1, further comprising: in response to a detection of the display exceeding a predefined period of inactivity, turning off the display; detecting another activity from the sensor in the meeting room; and enabling the desktop application to activate the display.” [Claim 2 of Peshkar]
“The method of claim 2, wherein the other activity includes a meeting being scheduled in the meeting room within a predefined time period.” [Claim 4 of Peshkar])
Peshkar teaches that the one or more processors execute the application to display the reservation information [0034] in a foreground [0032] based on the received notification [0034, 0054], e.g. “manage display settings based on motion sensor activity within a meeting room” [0034].
Therefore, these limitations do not amount to significantly more.
Independent claim 12 is recited below: 
“A resource reservation system comprising: 
an information processing apparatus that stores reservation information of a resource; and 
an information processing terminal that acquires the reservation information from the information processing apparatus; 
the information processing apparatus including a first processor to transmit the reservation information in response to a request from the information processing terminal; 
the information processing terminal including: 
a control target application that, when executed, acquires the reservation information from the information processing apparatus and displays the reservation information, the control target application being installed in the information processing terminal; and 
a second processor configured to: 
transmit a notification for controlling the control target application; and 
execute the control target application to receive the notification and control operation of the control target application based on the received notification.”
The claims are reviewed under 2019 Patent Eligibility Guidelines (2019 PEG) on 35 U.S.C. 101. 
Step 1 – Is the claim directed to a statutory category (process, machine, article of manufacture, or composition of matter)?
Yes, Claim 12 is an apparatus.
Step 2A, Prong One – Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the following:  
“A resource reservation system comprising: 
an information processing apparatus that stores reservation information of a resource; and 
an information processing terminal that acquires the reservation information from the information processing apparatus; 
the information processing terminal including: 
a control target application that, when executed, acquires the reservation information from the information processing apparatus and displays the reservation information; and 
a second processor configured to: 
receive the notification and control operation of the control target application based on the received notification.”
The abstract idea in this claim is namely a mental process.
The limitations to store reservation information, acquires the reservation information, displays the reservation information, receives the notification and control operation, based on the received, as drafted, represents a mental process that, under its broadest reasonable interpretation, covers limitations that can be performed by the human mind, aside from the mention of generic computing components such as an information processing apparatus, an information processing terminal, and a processor.
If a claim limitation, under its broadest reasonable interpretation, covers steps that can be performed by the human mind, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, Prong Two – Is the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. 
Upon examiner, claim 12 does recite an additional element –see highlighted (boldfaced, italicized below), which represent one or more additional elements(s): 
“	… 
the information processing apparatus including a first processor to transmit the reservation information in response to a request from the information processing terminal; 
the control target application being installed in the information processing terminal; and 
a second processor configured to: 
transmit a notification for controlling the control target application; and 
execute the control target application to receive the notification and control operation of the control target application based on the received notification. ” 
The features above do not integrate into a practical application, for reasons listed below:
1) The transmitting step performed by the information processing apparatus represents insignificant extrasolution activity. 
2) The installation of the control target application also represents insignificant extrasolution activity. 
3) The steps of the second processor also represent insignificant extrasolution activity.
Accordingly, these one or more additional elements(s) do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Next, Examiner considered the limitations under Step 2B.
Step 2B – Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?
As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity to the judicial exception. 
Under the 2019 PEG, a conclusion that these combination of additional elements represent insignificant extrasolution activity, as reached in Step 2A should be re-evaluated in Step 2B. Here, the additional limitation(s) are thus re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
Listed below are the limitations again: 
“	… 
the information processing apparatus including a first processor to transmit the reservation information in response to a request from the information processing terminal; 
the control target application being installed in the information processing terminal; and 
a second processor configured to: 
transmit a notification for controlling the control target application; and 
execute the control target application to receive the notification and control operation of the control target application based on the received notification.” 
The additional elements are evaluated to determine whether they amount to significantly more – see MPEP 2106.05, Section I, PART A, “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include”. 
A claimed feature of the information processing apparatus including a first processor to transmit the reservation information in response to a request from the information processing terminal
as claimed by Applicant, represents simply appending well-understood, routine, conventional (WURC) activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo. 
Evidence of this well-understood, routine, conventional activity can be found in a publication, as indicated by Berkheimer Memo – Option 3. 
Prior art of Weber et al. (Pub. No. US2008/0155547; hereinafter Weber) teaches that the information processing apparatus includes a first processor to transmit the reservation information in response to a request from the information processing terminal [0076].
A claimed feature of the control target application being installed in the information processing terminal
as claimed by Applicant, represents simply appending well-understood, routine, conventional (WURC) activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo. 
Prior art of Nishiguchi et al. (Pub. No. US2012/0240112; hereinafter Nishiguchi) discloses one or more control target applications – cited as “Completely activated applications” [0055] or “the executable applications in each of the VMs” [0056] in one or more target groups [0178-0179] - being installed in the information processing terminal [0055-0056, 0058], e.g. “expanded upon in memory” [0055].
A claimed feature of a second processor configured to: 
transmit a notification for controlling the control target application; and 
execute the control target application to receive the notification and control operation of the control target application based on the received notification 
as claimed by Applicant, represents simply appending well-understood, routine, conventional (WURC) activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo. 
Evidence of this well-understood, routine, conventional activity can be found in a publication, as indicated by Berkheimer Memo – Option 3. 
Prior art of Nishiguchi discloses a step to transmit a notification for controlling the one or more control target application [0056, 0058] – see citations about control application below: 
“The priority control VM 112 has a function of notifying the hypervisor 111 of priority information for each executable application, according to the executable applications in each of the VMs. The priority information indicates priorities of executable applications.” [0056]
“After the selection, the priority control VM extracts priority information of application from the selected pattern and notifies the hypervisor 111 of the extracted priority information” [0058]. 
Nishiguchi next discloses that a hypervisor can execute the one or more control target applications to receive the notification, e.g. “the hypervisor 111 updates the application under execution field of the VM1 of the application priority information table 114 to the application B. Subsequently, the hypervisor 111 selects the VM that executes the application having the highest priority information set among the application under executions in all the VMs” [0060], and control operation of the one or more control target applications [0184, 0223] based on the received notification [0056, 0058], e.g. “The hypervisor 111 acquires the VM ID of the notification source (step S2301). After the acquisition, the hypervisor 111 determines whether a foreground change been received (step S2302). If other than the foreground change been received (step S2302: NO), the hypervisor 111 proceeds to the operation at step S2304. If the foreground change been received (step S2302: YES), the hypervisor 111 notifies the priority information registrar 1713 of the foreground change (step S2303) and terminates the process of the application execution information manager 1712” [0223].
Therefore, this limitation does not amount to significantly more. The claimed subject matter is ineligible. 
Further amendment is required, in order to make the subject matter eligible.
Independent claim 13 is rejected on the same basis of independent claim 1, as it recites functional steps of claim with emphasis on process or method.
To cure deficiencies of the claims above, subject matter of claims 2, 9 and 10 are eligible. It is recommended that Applicant add subject matter from claims 2 or 9 or 10 to the independent claims, in order to make them allowable. Further amendment to independent claims are required to make the subject matter eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites language: 
“ … wherein the one or more processors are further configured to: 
… wherein the updated one or more control target applications configure the one or more processors to receive the notification,”
This claim language is indefinite for the following reason. 
Reason #1: 
	Configuring, by the control target applications, the one or more processors is an unclear step. 
	It is currently recited that the updated control target application(s) configures the processor. 
	Plain language recites that configuring is an active step, which makes the claim indefinite.
It is difficult for one of ordinary skill in the art to ascertain the claim scope of claim 2. 
Examiner recommends that Applicant replaces the word “configure” with “execute on”.
For sake of compact prosecution, Examiner interprets the claim as follows: 
“the updated one or more control target applications receive the notification”.
Claim 3 recites language: 
“	 … wherein a control application installed in the information processing terminal configures the one or more processors to transmit the notification, and ...”
This claim language is indefinite for the following reason. 
Reason #1: 
	Configuring, by the control application, the one or more processors is an unclear step. 
	It is currently recited that the control application configures the processor. 
	Plain language recites that configuring is an active step, which makes the claim indefinite.
It is difficult for one of ordinary skill in the art to ascertain the claim scope of claim 3. 
Examiner recommends that Applicant replaces the word “configures” with “executes on”.
For sake of compact prosecution, Examiner interprets the claim as follows: 
“a control application installed in the information processing terminal transmits the notification”.
Claim 5 recites the following limitations: 
 “… wherein the control application configures the one or more processors to56Client Ref. No. FN201902749 transmit a notification for stopping execution of the one or more control target applications to the one or more control target applications, and update the one or more control target applications that are stopped.” 
There is lack of antecedent basis for “the control application”.
In addition, this claim language is indefinite for the following reason. 
Reason #1: 
	Configuring, by the control application, the one or more processors is an unclear step. 
	It is currently recited that the control application configures the processor. 
Plain language recites that configuring is an active step, which makes the claim indefinite.
It is difficult for one of ordinary skill in the art to ascertain the claim scope of claim 5. 
Examiner recommends that Applicant replaces the word “configures” with “executes on”.
For sake of compact prosecution, Examiner interprets the claim as follows: 
“the control application transmits a notification for stopping execution”.
Claim 6 recites the following limitation: 
“… wherein the particular control target application configures the one or more processors to display the screen of the particular control target application more in the foreground than the rest of the plurality of control target applications.”
This claim language is indefinite for the following reason. 
Reason #1: 
	Configuring, by the control application, the one or more processors is an unclear step. 
	It is currently recited that the control application configures the processor. 
Plain language recites that configuring is an active step, which makes the claim indefinite.
It is difficult for one of ordinary skill in the art to ascertain the claim scope of claim 6. 
Examiner recommends that Applicant replaces the word “configures” with “executes on”.
For sake of compact prosecution, Examiner interprets the claim as follows: 
“the control application displays the screen of the particular control target application more in the foreground than the rest of the plurality of control target applications”.
Reason #2: 
	The term “more” is a relative term. In the claim language, the following is recited: 
“… display the screen of the particular control target application more in the foreground…” 
However, to a skilled artisan, the foreground is established as a priority level for an application that runs actively on the device. It is unclear how a control target application can have more of a foreground priority. There is no tangible measure. There is no ranking established between foreground and background. 
So it is unclear what limitation Applicant intends to establish when describing a claimed target application as being “more in the foreground”. 
It is difficult for one of ordinary skill in the art to ascertain the claim scope of claim 6. 
Examiner recommends that Applicant remove the word “more” and recite the claim as follows: “… display the screen of the particular control target application  in the foreground…” 
Dependent claims 4 and 7-10 are further rejected under 35 U.S.C. 112(b), as they depend from the rejected claims 2, 3, 5 and 6, and do not cure the deficiencies of the rejected claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8-10, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishiguchi et al. (Pub. No. US2012/0240112; hereinafter Nishiguchi).
Regarding claims 1 and 13, Nishiguchi discloses the following: 
An information processing terminal, installed with one or more control target applications, comprising: 
one or more control target applications; 
(Nishiguchi discloses one or more control target applications – cited as “Completely activated applications” [0055] or “the executable applications in each of the VMs” [0056] in one or more target groups [0178-0179])
one or more processors configured to: 
transmit a notification for controlling the one or more control target applications; and  
	***EXAMINER’S INTERPRETATION:
The step to “transmit a notification” is performed for intended purpose of controlling the one or more control target applications. 
The transmitting of a notification is an active step. 
However, doing an active step for controlling the one or more control target applications does not establish a limitation. It only designates the active step for an intended purpose.
So no patentable weight will be given “for controlling the one or more control target applications”. 
The only patentable weight is given for a step to “transmit a notification”.
(Nishiguchi discloses step to transmit a notification for controlling the one or more control target application [0056, 0058] – see citations about control application below: 
“The priority control VM 112 has a function of notifying the hypervisor 111 of priority information for each executable application, according to the executable applications in each of the VMs. The priority information indicates priorities of executable applications.” [0056]
“After the selection, the priority control VM extracts priority information of application from the selected pattern and notifies the hypervisor 111 of the extracted priority information” [0058])
10execute the one or more control target applications to receive the notification and control operation of the one or more control target applications based on the received notification.  
(Nishiguchi discloses that a hypervisor can execute the one or more control target applications to receive the notification, e.g. “the hypervisor 111 updates the application under execution field of the VM1 of the application priority information table 114 to the application B. Subsequently, the hypervisor 111 selects the VM that executes the application having the highest priority information set among the application under executions in all the VMs” [0060], and control operation of the one or more control target applications [0184, 0223] based on the received notification [0056, 0058], e.g. “The hypervisor 111 acquires the VM ID of the notification source (step S2301). After the acquisition, the hypervisor 111 determines whether a foreground change been received (step S2302). If other than the foreground change been received (step S2302: NO), the hypervisor 111 proceeds to the operation at step S2304. If the foreground change been received (step S2302: YES), the hypervisor 111 notifies the priority information registrar 1713 of the foreground change (step S2303) and terminates the process of the application execution information manager 1712” [0223])
Regarding claim 6, Nishiguchi discloses the following: 
wherein the one or more processors are further configured to: 
store, in a memory, priority levels of a plurality of control target applications including the one or more control target applications; and 
(Nishiguchi discloses a step to store, in a memory, priority levels [0090] of a plurality of control target applications, e.g. “The second table is the priority application pattern table 113 that stores priorities of software in the completely activated software group for each combination of the completely activated software group” [0090], including the one or more control target applications [0090, 0093], e.g. ““In this case, the extractor 326 extracts the priority information of the application B from the selected pattern. The extracted priority information is stored in the storage area such as the register of the CPU 101, the cache memory of the CPU 101, the RAM 202, and the flash ROM 203” [0093])
transmit, to a particular control target application whose priority level is highest from 10among the plurality of control target applications, a notification indicating that a screen of the particular control target application is to be displayed in a foreground, and wherein the particular control target application configures the one or more processors to display the screen of the particular control target application more in the foreground than the rest of the plurality of control target applications.  
(Nishiguchi discloses transmitting, to a particular control target application [0060] whose priority level is highest from among the plurality of control target applications [0055-0056], e.g. “since the application C is the application having the highest priority” [0060], a notification indicating that a screen of the particular control target application is to be displayed in a foreground [0184, 0191] – see citation below:  
 “The foreground application of an operation subject OS running on a VM subject to operation is displayed on the display 206” [0184], and wherein the particular control target application configures the one or more processors to display the screen of the particular control target application more in the foreground than the rest of the plurality of control target applications [0184])
Regarding claim 8, Nishiguchi discloses the following: 
wherein the one or more processors are further configured to: 
transmit, to each of one or more control target applications, an inquiry inquiring a priority level that each of the plurality of control target applications stores in advance, to 30acquire the priority level from each of the one or more control target applications; and 
(Nishiguchi teaches transmitting, to each of one or more control target applications, an inquiry inquiring a priority level that each of the plurality of control target applications stores in advance [0093, 0161], e.g. “The extractor 326 has a function of extracting priorities of software in the identified software group, from the selected combination. For example, it is assumed that the selector 325 selects a pattern having 1 registered as the priority information of the application B. In this case, the extractor 326 extracts the priority information of the application B from the selected pattern. The extracted priority information is stored in the storage area such as the register of the CPU 101, the cache memory of the CPU 101, the RAM 202, and the flash ROM 203” [0093], to acquire/extract the priority level from each of the one or more control target applications [Abstract; 0161])
transmit, to the particular control target application whose priority level is highest, the notification indicating that the screen of the particular control target application is to be displayed in the foreground.  
(Nishiguchi teaches transmitting, to the particular control target application whose priority level is highest, the notification [0198-0199, 0234, 0237], e.g. “the receiver 1722 receives a notification that the foreground application is changed to the application B” [0198], indicating that the screen of the particular control target application is to be displayed in the foreground [0202, 0204], e.g. “The pattern number 1 is registered as the application B having the priority information of 3 at the time of foreground and the priority information of 1 at the time of background” [0202])
Regarding claim 9, Nishiguchi discloses the following: 
wherein the one or more processors are further configured to: 
communicate with a control apparatus via a network; 
(Nishiguchi discloses a step to communicate, via a communication line [0069], with a control apparatus, e.g. one of the other apparatuses [0069], via a network, such as LAN or WAN or Internet [0069])
store, in a memory, a priority level transmitted from the control apparatus, the priority level being associated with the one or more control target applications; and  
(Nishiguchi discloses a step to store, in a memory, a priority level transmitted from the control apparatus [0119-0120], the priority level being associated with the one or more control target applications [0133] – see evidence below: 
“FIG. 7 is an explanatory view of an example of storage contents of the application priority information table 114” [0119]
“The application under execution field stores identification information of an application executed in a given VM. The application ID field stores identification information for identifying an application executable in the given VM. The priority information field stores the priority information of the executable application” [0120])
5transmit, to the particular control target application whose priority level is highest, the notification indicating that the screen of the particular control target application is to be displayed in the foreground.  
(Nishiguchi discloses a step to transmit, to the particular control target application whose priority level is highest [0060, 0133], the notification indicating that the screen of the particular control target application is to be displayed in the foreground, e.g. “The foreground application of an operation subject OS running on a VM subject to operation is displayed on the display 206. A switched application turns to a background application the background application is a nonoperational application not operated by a user” [0184])
Regarding claim 10, Nishiguchi discloses the following: 
wherein the one or more processors are further configured to: 
identify a higher one of the priority level of each of the one or more control target applications transmitted from the control apparatus and the priority level acquired from each of the one or more control target applications as the priority level of each of the one or more control target applications; and  
(Nishiguchi discloses a step to identify a higher one of the priority level of each of the one or more control target applications [0230] transmitted from the control apparatus [0223] and the priority level acquired/extracted [0228] from each of the one or more control target applications [0214, 0216] as the priority level of each of the one or more control target application – see relevant feature below: 
“an application executing a response process to a request from a user is generally set to a higher priority. However, an apparatus having a display with a smaller display area such as QVGA (quarter video graphics array) employed for portable terminals etc., often displays only the application in the foreground on the display. In this case, if the application executing the response process shifts to the background, the application executing the response process does not receive a request and, therefore, the information processing apparatus can set the priority lower and give a higher priority to another application to reflect the utilization status” [0230])
15transmit, to the particular control target application whose priority level is highest, the notification indicating that the screen of the particular control target application is to be displayed in the foreground.  
(Nishiguchi discloses a step to transmit, to the particular control target application whose priority level is highest, e.g. “the hypervisor 111 selects the VM having the highest priority information of the applications under execution among VMs” [0133], the notification indicating that the screen of the particular control target application is to be displayed in the foreground [0230, 0281-0282])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi et al. (Pub. No. US2012/0240112; hereinafter Nishiguchi) in view of Lee et al. (Pub. No. US2019/0018565 filed on January 5, 2017; hereinafter Lee).
Regarding claim 2, Nishiguchi does not disclose the following: 
wherein the one or more processors are further configured to: 
(1)	acquire from an application server through a network a new version of the one or more control target applications and update the one or more control target applications with the new version of the one or more control target applications; and 
(2)	transmit a notification for controlling the updated one or more control target 20applications, 
***EXAMINER’S INTERPRETATION: 
“a notification is transmitted for the intended purpose of controlling the updated one or more control target applications. 
Patentable weight has been given to a step of transmitting a notification. 
However, no patentable weight is given to controlling the updated one or more control target applications“
(3)	and wherein the updated one or more control target applications configure the one or more processors to receive the notification, and control operation of the one or more updated control target applications based on the received notification.  
Nonetheless, this feature would have been made obvious, as evidenced by Lee.
(1) (Lee teaches acquiring from an application server through a network [0054] a new version of the one or more control target applications, e.g. “the applications 370 are capable of including applications received from an external device (e.g., a server 106, electronic devices 102 and 104” [0066] and update the one or more control target applications with the new version of the one or more control target applications, e.g. “the notification relay application is capable of receiving notification information from external devices to provide the received information to the user. The device management application is capable of managing (e.g., installing, removing or updating) at least one function of an external device (e.g., electronic devices 102 and 104) communicating with the electronic device” [0066])
(2) (Lee teaches transmitting a notification for controlling the updated one or more control target applications, e.g. “the notification relay application is capable of receiving notification information from external devices to provide the received information to the user. The device management application is capable of managing (e.g., installing, removing or updating) at least one function of an external device (e.g., electronic devices 102 and 104) communicating with the electronic device” [0066])
(3) (Lee teaches that the updated one or more control target applications configure the one or more processors to receive the notification [0066], and control operation of the one or more updated control target applications [0084] based on the received notification [0066], e.g. “The information exchange application is capable of including a notification relay application for relaying specific information to external devices or a device management application for managing external devices. For example, the notification relay application is capable of including a function for relaying notification information, created in other applications of the electronic device (e.g., SMS/MMS application, email application, health care application, environment information application, etc.) to external devices (e.g., electronic devices 102 and 104). In addition, the notification relay application is capable of receiving notification information from external devices to provide the received information to the user. The device management application is capable of managing (e.g., installing, removing or updating) at least one function of an external device (e.g., electronic devices 102 and 104) communicating with the electronic device” [0066])
These teachings of Lee are applicable to the control target applications of Nishiguchi.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nishiguchi with the teachings of Lee. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been as follows: “For example, the notification relay application is capable of including a function for relaying notification information, created in other applications of the electronic device (e.g., SMS/MMS application, email application, health care application, environment information application, etc.) to external devices (e.g., electronic devices 102 and 104)” [0066 – Lee].
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi in view of Kim et al. (Pub. No. US2017/0026677; hereinafter Kim).
Regarding claim 3, Nishiguchi discloses the following: 
wherein a control application installed in the information processing terminal configures the one or more processors to transmit the notification, 
(Nishiguchi discloses a control application or priority control VM [0051, 0056] installed, e.g. “expanded upon in memory” [0055], in the information processing terminal configures the one or more processors to transmit the notification [0056, 0058] – see citations about control application below: 
“The priority control VM 112 has a function of notifying the hypervisor 111 of priority information for each executable application, according to the executable applications in each of the VMs. The priority information indicates priorities of executable applications.” [0056]
“After the selection, the priority control VM extracts priority information of application from the selected pattern and notifies the hypervisor 111 of the extracted priority information” [0058])

However, Nishiguchi does not disclose the following:
and wherein the control application is resident application software, which operates in a background.  
Nonetheless, this feature would have been made obvious, as evidenced by Kim.
(Kim teaches that the control application is a resident application software [0118, 0131], e.g. “embodied in the form of software for controlling the display apparatus…The controller 180 may perform the above-stated functions by using the software modules” [0131], running a daemon, which operates in a background, e.g. “the controller 180 may remove DRM of an application using a daemon. The daemon may be executed by the controller 180 when the display apparatus 100 is turned ON. Furthermore, the controller 180 may control the daemon to be executed in the background while an application is being executed” [0118])
The teachings of Kim are applicable to the control application of Nishiguchi.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nishiguchi with the teachings of Kim. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been as follows: “For example, a time period for a user to wait for DRM removal of the display apparatus 100 may be reduced by from about 0.5 seconds to about 2 seconds” [0059 – Kim].
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi in view of Kim in view of Moore et al. (Pub. No. US2014/0013271; hereinafter Moore).
Regarding claim 4, Nishiguchi in view of Kim does not disclose the following: 
wherein the control application is a home application, which displays a home screen.  
Nonetheless, this feature would have been made obvious, as evidenced by Moore.
(Moore teaches that the control application is a home application, which displays a home screen [0049; FIG 2, Elements 110, 210a, 10b, and 212], e.g. “In one method, he or she can invoke the "home" command to return to the homescreen, as indicated by arrows 310. From the homescreen, the user can then locate the appropriate icon, then access the application via the corresponding icon 212a, 212b, 212C. This process does require the user to spend time looking for the correct icon, which may not be readily visible; it may be located on a non-visible portion of the screen 200a or 200b, or the user may need to move to a different screen 200b or 200a to locate the icon, thus consuming device resources to simply locate an icon” [0049])
This teaching of Moore suggests that a control application of Nishiguchi in view of Kim.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Moore with the teachings of Moore. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been as follows: “actuation of a first icon 212a in the homescreen invokes a first application, generating first application screen 300a. A return to the homescreen mode and display of one of the screens of the homescreen can be accomplished” [0048 – Moore].
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi in view of Lee in view of de Kruijf et al. (Pub. No. US2018/0314515 filed on May 1, 2017; hereinafter de Kruijf).
Regarding claim 5, Nishiguchi in view of Lee does not disclose the following: 
wherein the control application configures the one or more processors to56Client Ref. No. FN201902749 transmit a notification for stopping execution of the one or more control target applications to the one or more control target applications, and update the one or more control target applications that are stopped.  
Nonetheless, this feature would have been made obvious, as evidenced by de Kruijf.
(de Kruijf discloses a technique where the control application configures the one or more processors to  transmit a notification for stopping execution of the one or more control target applications to the one or more control target applications [0029], e.g. “the master can, for example and without limitation, initiate the new version, receive the ready-for-activation message from the new version, notify the old version to deactivate, receive a message that the old version is deactivated, notify the new version to activate, and terminate the old version” [0029], and update the one or more control target applications that are stopped, e.g. “the master can be a relatively simple application, and can therefore be very stable. The master can provide a single point of reference for the state of a transfer. For example, the master can have complete information regarding the state of the update in the event of a failure. The master can perform various kinds of health checking and invariant checking to make sure that the upgrade happens successfully and in a timely fashion. If any step of the update fails, the master can fall back to a rollback or escalation procedure independent of whatever failed state the application is in. In some implementations, the master can assist with updating multiple different applications, and provide a single point of reference for all updates” [0029])
This well-known technique of de Kruijf performed by the control application of de Kruijf is applicable by the based control application of Nishiguchi in view of Lee, in order to improve similar devices.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nishiguchi in view of Lee with the teachings of de Kruijf. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale C.  Use of known technique to improve similar devices in the same way.
The improvement to the similar device would be as follows: “When the new version is ready for activation, it can declare its readiness. The old version can deactivate. Deactivation can include the minimal set of work required to shut down or transfer resources such that the new version can activate without any resource conflicts. When deactivation of the old version is complete, the new version can activate” [0028 – de Kruijf].
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi in view of Wang et al. (Pub. No. US2012/0185803; hereinafter Wang).
Regarding claim 7, Nishiguchi does not disclose the following: 
wherein the one or more processors are further configured to: 
(1)	transmit, to the particular control target application whose priority level is highest, the notification indicating that the screen of the particular control target application is to be 20displayed in the foreground, repeatedly in a first time zone, which is determined in advance; and 
***EXAMINER’S INTERPRETATION: 
“a first time zone, which is determined in advance” is equivalent to a predetermined first time zone.
(2)	transmit, a notification for stopping execution of the one or more control target applications to the one or more control target applications repeatedly in a second time zone, which is determined in advance.  
***EXAMINER’S INTERPRETATION: 
 “a second time zone, which is determined in advance” is equivalent to a predetermined second time zone.
Nonetheless, this feature would have been made obvious, as evidenced by Wang.
(1) (Wang teaches transmitting, to the particular control target application whose priority level is highest, e.g. “Under control of such processor, the application, when first activated, will be executed in the foreground” [0022], the notification indicating that the screen of the particular control target application [0028] is to be displayed in the foreground [0022], e.g. “control unit 230 can control the touch screen 240 to display a bar-shaped icon besides the shortcut icon Ic” [0028], repeatedly in a first time zone such as “T1”, which is determined or pre-defined in advance [0019])
(2) (Wang teaches transmitting, a notification for stopping/terminating execution of the one or more control target applications to the one or more control target applications [0019, 0021], e.g. “The predetermined event is for example an event that an application is activated, an event that an application is terminated, or an event that an application is in use” [0019], repeatedly in a second time zone, such as T2 or T3, which is determined in advance [0019])
The teachings of Wang are applicable within the terminal device of Nishiguchi with respect to the control target applications of Nishiguchi. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nishiguchi with the teachings of Wang. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been as follows: “Thus, through suitable design of various predetermined events of applications, the control unit 230 can construct or predict user's behavior of operating the device by analyzing the application usage history APP-UH stored in the storage unit 210, and predict which application is most likely to be used by the user at a particular time or location” [0019 – Wang].
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi in view of Peshkar et al. (Pub. No. US2018/0061361 filed on December 1, 2016; hereinafter Peshkar).
Regarding claim 11, Nishiguchi does not disclose the following: 
wherein 
(1)	the one or more control target applications include an application that, when executed, acquires reservation information from an information processing apparatus storing reservation information of a resource and displays the acquired reservation information, and 
(2)	the one or more processors execute the application to display the reservation 25information in a foreground based on the received notification.  
Nonetheless, this feature would have been made obvious, as evidenced by Peshkar.
(1) (Peshkar teaches that the one or more control target applications include an application that, when executed, acquires reservation information, e.g. “a participant may schedule a meeting at 10.00 am in a particular meeting room” [0014], from an information processing apparatus storing reservation information of a resource, e.g. “the meeting management service may store data associated with a meeting 115 in a data store directly or through a database server” [0028] and displays the acquired reservation information - see [Claims 2 and 4 of Peshkar]. 
Citations are below: 
“The method of claim 1, further comprising: in response to a detection of the display exceeding a predefined period of inactivity, turning off the display; detecting another activity from the sensor in the meeting room; and enabling the desktop application to activate the display.” [Claim 2 of Peshkar]
“The method of claim 2, wherein the other activity includes a meeting being scheduled in the meeting room within a predefined time period.” [Claim 4 of Peshkar])
(2) (Peshkar teaches that the one or more processors execute the application to display the reservation information [0034] in a foreground [0032] based on the received notification [0034, 0054], e.g. “manage display settings based on motion sensor activity within a meeting room” [0034])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nishiguchi with the teachings of Peshkar. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been as follows: “The universal platform meeting management application 202 may be further configured to activate a desktop application 204 configured to manage the display 208 and may enable the desktop application 204 to activate the display 208” [0038 – Peshkar].
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi in view of Peshkar et al. (Pub. No. US2018/0061361 filed on December 1, 2016; hereinafter Peshkar) in view of Weber et al. (Pub. No. US2008/0155547; hereinafter Weber).
Regarding claim 12, Nishiguchi disclose the following: 
A resource reservation system comprising: 
an information processing terminal, the information processing terminal including:  
a control target application, the control target application being installed in the information processing terminal; and 
(Nishiguchi discloses one or more control target applications – cited as “Completely activated applications” [0055] or “the executable applications in each of the VMs” [0056] in one or more target groups [0178-0179] - being installed in the information processing terminal [0055-0056, 0058], e.g. “expanded upon in memory” [0055])
a second processor configured to:  
5transmit a notification for controlling the control target application; and 
(Nishiguchi discloses step to transmit a notification for controlling the one or more control target application [0056, 0058] – see citations about control application below: 
“The priority control VM 112 has a function of notifying the hypervisor 111 of priority information for each executable application, according to the executable applications in each of the VMs. The priority information indicates priorities of executable applications.” [0056]
“After the selection, the priority control VM extracts priority information of application from the selected pattern and notifies the hypervisor 111 of the extracted priority information” [0058])
execute the control target application to receive the notification and control operation of the control target application based on the received notification.  
(Nishiguchi discloses that a hypervisor can execute the one or more control target applications to receive the notification, e.g. “the hypervisor 111 updates the application under execution field of the VM1 of the application priority information table 114 to the application B. Subsequently, the hypervisor 111 selects the VM that executes the application having the highest priority information set among the application under executions in all the VMs” [0060], and control operation of the one or more control target applications [0184, 0223] based on the received notification [0056, 0058], e.g. “The hypervisor 111 acquires the VM ID of the notification source (step S2301). After the acquisition, the hypervisor 111 determines whether a foreground change been received (step S2302). If other than the foreground change been received (step S2302: NO), the hypervisor 111 proceeds to the operation at step S2304. If the foreground change been received (step S2302: YES), the hypervisor 111 notifies the priority information registrar 1713 of the foreground change (step S2303) and terminates the process of the application execution information manager 1712” [0223])					

However, Nishiguchi does not disclose the following:
A resource reservation system comprising: 
(1)	an information processing apparatus that stores reservation information of a resource; and 
(2)	30an information processing terminal that acquires the reservation information from the information processing apparatus; 
(3)	35a control target application that, when executed, acquires the 58Client Ref. No. FN201902749reservation information from the information processing apparatus and displays the reservation information, 
Nonetheless, this feature would have been made obvious, as evidenced by Peshkar.
(1) (Peshkar discloses an information processing apparatus that stores reservation information of a resource, e.g. “the meeting management service may store data associated with a meeting 115 in a data store directly or through a database server” [0028])
(2) (Peshkar discloses an information processing terminal that acquires the reservation information from the information processing apparatus, e.g. “a participant may schedule a meeting at 10.00 am in a particular meeting room” [0014])
(3) (Peshkar discloses a control target application that, when executed, acquires the reservation information from the information processing apparatus [0014] and displays the reservation information [0034])
These features of Peshkar can be integrated within the system of Nishiguchi.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nishiguchi with the teachings of Peshkar. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable results would have been as follows: “The technical advantages of managing display settings based on motion sensor activity for universal platform applications may include, among others, improved computing device performance, reduced processing and network bandwidth usage associated with a computing device, energy savings associated with the computing device, and improved user interaction by allowing users to locate an active meeting management user interface at all times in a meeting room without having to launch or re-launch the systems.” [0022 – Peshkar].

However, Nishiguchi in view of Peshkar does not disclose the following:
the information processing apparatus including a first processor to transmit the reservation information in response to a request from the information processing terminal; 
Nonetheless, this feature would have been made obvious, as evidenced by Weber.
(Weber teaches that the information processing apparatus includes a first processor to transmit the reservation information in response to a request from the information processing terminal [0076])
The teachings of the first processor Weber are applicable within the information processing apparatus of Nishiguchi in view of Peshkar.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nishiguchi in view of Peshkar with the teachings of Weber. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been as follows: “Access control may be associated with the task entries to allow only certain users to access the task entries. For example, an access control attribute may be associated with a calendar, or with each task entries” [0076 – Weber].

Conclusion  
The prior arts used for this office action were the most substantial for this rejection. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        May 20, 2022

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199